Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM June 22, 2012 U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of American Power Corp. on Form S-1 of our audit report, dated December 27, 2011,relating to the accompanying audited financial statements (and related statements included there in) as of September 30, 2011 which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1 and this Prospectus. Sincerely, /s/ De Joya Griffith & Company, LLC De Joya Griffith & Company, LLC June 22, 2012
